Title: To Thomas Jefferson from William Gordon, 8 July 1788
From: Gordon, William
To: Jefferson, Thomas


          
            
              Sir
            
            London July 8. 1788 No. 1 Orange Street Red Lion Square
          
          I trouble you afresh from an apprehension that either your Excellency did not receive my letter of February, or that your answer has miscarried. I mentioned in my letter my having delayed to write, till I had gotten forward in printing; and informed you that I had finished the two first volumes, and should be obliged to you for your friendly assistance in the way you had proposed, by procuring from some bookseller a gratuity for an early copy, as in the case of Dr. Ramsay’s History. I have now completed the third volume, and am about 100 pages in the fourth. The three volumes could be sent over immediately, that so the translation might be commenced. The sum you mentioned as granted for Dr. Ramsay’s would go far toward paying for engraving the maps, and is therefore an object with me. Whether an increase of it should be asked on account of the four volumes I leave to your determination: but your friendship in this business would confer a lasting obligation on, Sir, Your Excellency’s most obedient & humble servant,
          
            
              William Gordon
            
          
          
            Mr. Trumbull has I apprehend by this time conveyed in company with some pictures intended for you, the Marquis de la Fayette’s picture of general Washington, which the marquis intended for my service in case of my having an engraving of the general. Intreat your care as to it’s being safe delivered.
          
        